DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendment dated 12/8/20 are acknowledged and entered. Claims 1-9 are pending.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest all claim limitations in the context and combination now recited. The closest prior art, Shah (WO 2018/208293, previously cited), teaches a similar system,1 but fails to teach all limitations and features of the claims as now recited. Applicant’s Remarks dated 12/8/20,2 particularly pages 5-6, are particularly useful in highlighting these differences. Shah thus fails to anticipate or render the claims obvious, either singularly or in combination with other references.	The Examiner notes that the claims are construed as a whole. Any discussion herein must only be considered in light of all limitations appearing in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday to Thursday, 6:00 AM ET - 4:00 PM ET, Friday, 6:00 AM - 2:45 PM ET, the Examiner is on Central Time.3
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 See e.g. the Non-final Office Action dated 10/8/20, pages 2-4.
        2 The Remarks also reflect the substance of the discussion of the interview conducted on 12/7/20 (interview summary date 12/11/20).
        3 The Examiner can also be reached at matthew.mikels@uspto.gov.